BARRETT, J. (concurring).
In my judgment, the court of chancery had jurisdiction to make the decree in question. Whether such decree was proper under the circumstances was a question which that court had power to decide. Were it otherwise, a court of equity *213could not, under any circumstances, however pressing, authorize a lease to run after the death of the life beneficiary. Equity is not thus limited. It may act upon a state of facts which would not suffice to warrant the trustee in acting without its authority. To do so may be as essential for the protection and benefit of the remainder-man as of the life tenant. And in so acting it is within its general jurisdiction. There is here no direct attack upon the decree. The action is simply to prevent the last renewal, and proceeds solely upon the alleged lack of jurisdiction to make the decree which authorized it. If the appellants’ contention be correct, the appointees may treat the decree as a nullity, and yet benefit by the situation as it comes to them thereunder. This would be inequitable. Standing solely upon the position that the decree was a nullity for lack of jurisdiction, I think the plaintiffs must fail. I therefore concur with Mr. Justice PARKER,